Citation Nr: 1214729	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-41 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from May 1968 to June 1970.  He served in the Republic of South Vietnam from January 1969 to January 1970.  His military decorations include the Combat Medical Badge and the Purple Heart.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to a TDIU rating.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Subsequently, a January 2009 rating decision granted service connection for diabetic peripheral neuropathy of the right upper extremity, which was assigned an initial 20 percent disability rating; granted service connection for diabetic peripheral neuropathy of the left upper extremity, which was assigned an initial 20 percent disability rating; granted service connection for service connection for diabetic peripheral neuropathy of the right lower extremity, which was assigned an initial 10 percent disability rating; and granted service connection for diabetic peripheral neuropathy of the left lower extremity, which was assigned an initial 10 percent disability rating.  

The Veteran testified at a December 2011 videoconference over which the undersigned Veterans Law Judge presided.  A transcript thereof is on file.  

At the videoconference the Veteran stated that he felt that he had sleep apnea due to medications which he was taking, although it had not yet been formally diagnosed.  See page 9 of the transcript of that hearing.  It is unclear to the Board whether the Veteran now seeks service connection for sleep apnea.  VA general medical examination indicated that he had no known diabetic retinopathy; however, an October 2009 VA outpatient treatment (VAOPT) record suggests that he has diabetic retinopathy in each eye.  Thus, the Veteran may wish to claim service connection for diabetic retinopathy, but this is also unclear.  These matters have not been adjudicated by the RO and, so, the Board does not have jurisdiction over them.  Accordingly, these matters are referred to the RO for clarification.  


FINDINGS OF FACT

1.  The Veteran is service-connected for: post-traumatic stress disorder (PTSD), rated 50 percent; prostate cancer, rated 40 percent; diabetes mellitus, type II, rated 20 percent; diabetic peripheral neuropathy of the right upper extremity, rated 20; diabetic peripheral neuropathy of the left upper extremity, rated 20 percent; diabetic peripheral neuropathy of the right lower extremity, rated 10 percent; diabetic peripheral neuropathy of the left lower extremity, rated 10 percent; and noncompensable disability ratings are assigned for erectile dysfunction and for residuals of a shell fragment wound of the face.  There is a combined disability evaluation of 90 percent.  He is entitled to special monthly compensation on account of loss of use of a creative organ. 

2.  The Veteran has 2 years of college education, work experience in machine maintenance and as a clerk, and he last worked August 2007. 

3.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the granting of a TDIU rating pursuant to regular schedular standards set forth in 38 C.F.R. § 4.16(a), further discussion here of compliance with the VCAA as to this discrete issue is not necessary. 

Background

Records of the Social Security Administration (SSA) include a report of a disability evaluation and a notice of disability determination, awarding the Veteran SSA disability benefits.  The report of the disability evaluation reflects that he last worked in August 2007.  He had two years of college education.  

A January 2008 letter from a VA physician states that the Veteran was totally disabled as a result of severe cervical stenosis with residual right arm weakness and severe persistent pain.  The condition had been chronic and could not be improved upon.  He had become totally disabled as of August 17, 2007.  

In April 2008 the U.S. Post Office reported that the Veteran had been employed since March 1986 working 40 hours weekly.  A concession made to his disability to allow him to work as a modified maintenance support clerk.  He had last worked in August 2007 and had not been able to continue working due to incapacitation, having used all of his annual and sick leave.  

On VA psychiatric examination in April 2008 the Veteran complained of being socially isolated and having a nonfunctional marriage.  On mental status examination his affect was depressed, his mood was anxious, and he was hypervigilant.  His insight was limited.  The diagnosis was chronic PTSD and his Global Assessment of Functioning (GAF) score was 48.  It was reported that desk type employment would be feasible in a loosely supervised situation requiring little interaction with the public and/or sedentary employment.  

On VA general medical examination in April 2008 it was noted that the Veteran took 70 units of insulin each morning.  Prior to prostate cancer surgery he had had good improvement of his erective dysfunction with testosterone and Viagra but after the surgery he had had 100 percent erectile dysfunction and no longer responded to medication.  He continued to have urinary incontinence and had to wear undergarment padding at all times.  After a physical examination the diagnosis was type 2 diabetes mellitus with no activity restrictions.  It was felt that he was able to perform desk work.  

VAOPT records show that in September 2008 it was reported that an electromyogram revealed C7 level radiculopathy and this, with an MRI, were diagnostic of severe degenerative cervical stenosis with radiculopathy and cord compression.  He complained of having had severe pain throughout his right upper extremity for the last 12 years.  He had loss of fine motor movements and muscle atrophy of muscle in his right hand, and had weakness in the right arm and hand.  He had had extensive VA decompressive surgery in 2002.  Thereafter, he stabilized and returned to work at the Post Office but despite severe work restrictions he had been unable to perform his duties without excruciating pain.  Symptoms and disability from this were not likely to substantially improve, even though he had followed medical advice consistently.  It was specifically noted that he had other disabilities, including diabetes, diabetic polyneuropathy, hypertension, and depression.  

On VA neurology examination in December 2008 the Veteran's claim file was reviewed.  He complained of numbness and tingling of his hands and feet, as well as weakness of his hands.  Sensory examination revealed a mild stocking-and-glove type distribution of decreased sensation to touch, vibratory sense, and temperature.  There were atrophic skin changes of his feet, with some swelling of his feet.  His reflexes were hypoactive, and absent at the ankles.  The diagnosis was mild peripheral neuropathy of the hands and feet, which was likely related to his diabetes.  It was reported that he was able to perform desk type work and, so, he was not unemployable.  

At the December 2011 videoconference the Veteran testified that he had last been gainfully employed in August 2007 working for the U.S. Post Office in a limited duty capacity as a "clerk, modified."  His service-connected PTSD had prevented him from performing his duties because he was unable to concentrate and would frequently fall asleep at his terminal.  Also, he could not hold paperwork in his hand (due to diabetic peripheral neuropathy of the upper extremities).  He had also had problems with his supervisor speaking to him in a negative manner, which would cause the Veteran to have a panic attack.  His PTSD had prevented him from furthering his career in promotions and educational advancements.  Page 5 of the transcript.  This was because his was unable to execute commands or take orders due to PTSD.  He had not been able to go to college.  He received weekly treatment for PTSD at a clinic.  Also, his PTSD had adversely affected his relationships with his family, friends, and co-workers.  He was unable to socialize and did not have any friends.  His wife was even contemplating divorce because he was unable to show his emotions to her.  Page 6.  He had been unable to handle the everyday pressures of his work duties due to PTSD, and this condition had also led to panic attacks or suicidal thoughts in the last year which occurred as frequently as twice monthly.  Page 7.  

The Veteran also testified that his service-connected diabetes prevented him from using his hands because he had constant pain in his hands and was unable to hold any materials, in addition to having pain in his arms and his legs, down to his feet.  Page 7. He had no feeling in his hands.  He saw his primary physician for his diabetes every three months.  His past treatment for prostate cancer now caused him to have to wear a pad due to urinary incontinence.  He had to change the pad about three to four times daily.  This required that he frequently go to a washroom and precluded him from sitting for a long period of time.  Page 8.  

When asked, the Veteran stated that he felt that his sleep impairment might be due to a combined effect of his service-connected PTSD, urinary frequency as a residual of past prostate cancer treatment, and diabetic peripheral neuropathy of all of his extremities.  Page 11.  He had urinary frequency as much as three to four times nightly, which interfered with his sleeping.  In the past his psychiatrist had given him medication to help him sleep but this had resulted in his not waking up to use the washroom and had caused him to urinate upon himself or in his bed.  Thus, he had to stop taking such medication.  A physician, Dr. S. had reported in a medical statement that the Veteran had become totally disabled in August 2007 due to severe cervical stenosis with residual right arm weakness and severe, chronic and persistent pain that could not be improved.  Page 11.  Nevertheless, it was observed at the hearing that the Veteran was subsequently service-connected for diabetic peripheral neuropathy of all his extremities.  Page 12. 

With respect to an inability to use his hands due to diabetic peripheral neuropathy, the Veteran testified that he had constant spasms in his hand, in addition to excruciating pain.  He had no feeling in his hand and constantly dropped things, even pieces of papers.  He was unable to turn keys in doors and had a constant tingling in both hands.  Page 12.  He also had decreased grip strength, which caused problems with his ability to even open doors.  It was noted that he had work experience as a maintenance mechanic which had required that he keep postal equipment running to process mail, including fixing such machinery.  Page 13.  This required him to use various hand tools which necessitated a significant amount of hand strength and dexterity of his upper extremities, including his hands (and he no longer had such strength or dexterity).  Further, he had had to frequently stand, stoop, bend, and twist.  Page 14.  

The Veteran also testified that he had been hurt on the job and had been unable to perform his duties.  So, he had been given a permanent position as "a modified clerk."  During that time he was diagnosed with diabetes, in 1996.  After that he had been unable to perform those new duties because he had to take insulin while on the job, which made him drowsy.  Moreover, he had constant conflicts with supervisors due to PTSD, with confrontations and panic attacks.  A couple of times he had been taken from work in an ambulance to a physician for this.  Page 15.  As a modified clerk his work had certain time constraints and due to his disabilities he had been unable to keep up with the required productivity and accuracy.  Page 16.  This had caused conflict with co-workers who had felt that he was not doing his share of work.  Page 17.  

TDIU Rating

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.   

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

Analysis

The Veteran is service-connected for: post-traumatic stress disorder (PTSD), rated 50 percent; prostate cancer, rated 40 percent; diabetes mellitus, type II, rated 20 percent; diabetic peripheral neuropathy of the right upper extremity, rated 20; diabetic peripheral neuropathy of the left upper extremity, rated 20 percent; diabetic peripheral neuropathy of the right lower extremity, rated 10 percent; diabetic peripheral neuropathy of the left lower extremity, rated 10 percent; and noncompensable disability ratings are assigned for erectile dysfunction and for residuals of a shell fragment wound of the face.  There is a combined disability evaluation of 90 percent.  He is entitled to special monthly compensation on account of loss of use of a creative organ.  

The Veteran does have a single service-connected disability rated 40 percent or more with other service-connected disabilities assigned ratings that bring the combined disability rating to 90 percent and, so, he meets the schedular criteria set forth in 38 C.F.R. § 4.16(a).  

Here, it is undisputed that the Veteran lost his last job with the U.S. Post Office due to neurological impairment affecting his upper extremities.  While there is evidence, from a VA physician, that this impairment is due to nonservice-connected cervical stenosis with radiculopathy of the right upper extremity, the fact remains that he is service-connected for diabetic peripheral neuropathy which affects all of his extremities, i.e., both upper and both lower extremities.  However, there is insufficient evidence to separate impairment of his upper extremities, particularly his right upper extremity, due to the nonservice-connected cervical stenosis from the neurological impairment due to the service-connected diabetic peripheral neuropathy.  In fact, the recent VA neurological examination made no such distinction.  Accordingly, all neurological impairment, even that affecting his upper extremities due to nonservice-connected cervical stenosis, will be considered in determining whether he is capable of obtaining or retaining substantially gainful employment for the purpose of entitlement to a TDIU rating.  

In this regard, it cannot be doubt that he has significant functional impairment from an occupational standpoint due to his service-connected diabetic peripheral neuropathy of his extremities.  While the recent VA neurology examiner opined that the Veteran could perhaps perform sedentary clerical work, the Board finds that the Veteran's testimony as to the weakness in his hands, due to neurological impairment, is credible.  Similarly, the recent VA psychiatric examiner opined that the Veteran could perform sedentary work or work in an environment with little interaction with the public or with loose supervision.  His GAF score was 48 which indicates that he has serious symptoms or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

In this regard, the opinion rendered by the VA psychiatrist was limited solely to whether the service-connected PTSD precluded substantially gainful employment, and the opinion rendered at the time of the VA neurology examination was limited solely to the impact from the service-connected diabetic peripheral neuropathy.  Stated in other terms, there is no opinion on file addressing whether the combined impact of all of the Veteran's service-connected disabilities precludes obtaining or retaining substantially gainful employment.  Likewise, the VA general medical examination in April 2008 indicated that he could do desk work.  However, the Board notes that all of these opinions suggesting that the Veteran could perform sedentary clerical work were rendered prior to the recent grant of service connection for diabetic peripheral neuropathy affecting all of the Veteran's extremities.  

In this connection, the Board also finds the Veteran's testimony of his difficulties cooperating with work supervisors and difficulities with co-workers to be credibile, particularly in light of his recent GAF score of 48 which indicates serious symptoms from service-connected PTSD.  The Board further finds his testimony as to urinary incontinence (which is a residual of past treatment for prostate cancer) to be credible, including the impairment it produces by precluding sitting for prolonged periods of time which, of necessity, would be required in sedentary clerical work.

While the Veteran's advancing age may not be considered in determining entitlement to a TDIU rating, his education and past work experience must be considered.  Given his limited education and occupational background, it is unrealistic to expect the Veteran to be able to work in a clerical position and it is unlikely that he could both obtain and retain employment in which he would participate in simple clerical work when his training was for repairing machinery.  

Accordingly, because the regular percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a) are satisfied and resolving any doubt in favor of the Veteran as required by 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, the Board finds that there is persuasive evidence which establishes that the Veteran is incapable of substantially gainful employment due to service-connected disabilities.  In sum, the Board finds it reasonable to conclude that the evidence of record supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

Lastly, the matter of the effective date for the TDIU rating will be initially determined by the RO.  Should the Veteran disagree with that effective date, that is an issue or matter which he may then appeal to the Board.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (noting the existence of separate elements of a VA disability claim, including the effective date of the disability and citing Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998) and Fenderson v. West, 12 Vet. App. 119, 125 (1999)).  



ORDER

The claim for a TDIU rating is granted, subject to governing criteria applicable to the payment of monetary benefits.   




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


